Case 9:19-mj-08320-WM Document 2 Entered on FLSD Docket 08/26/2019 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


 LABSOLUTIONS, LLC. and
 NICK SALIBA

        Movants,
                                                                19-MJ-8320-WM
                                                                19-MJ-8321-WM
                                                                19-MJ-8322-WM
 vs.                                                            19-MJ-8331-WM

 UNITED STATES OF AMERICA,

                Respondent.
                                    /

                       MOTION TO APPEAR PRO HAC VICE,
                   CONSENT TO DESIGNATION, AND REQUEST TO
             ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

        In accordance with Local Rules 4(b) of the Special Rules Governing the Admission and

 Practice of Attorneys of the United States District Court for the Southern District of Florida, the

 undersigned respectfully moves for the admission pro hac vice of Amanda R. Clark Palmer of the

 law firm of Garland, Samuel & Loeb, P.C., for purposes of appearance as co-counsel on behalf of

 Nick Saliba, CEO of LABSOLUTIONS, LLC., in the above-styled case only, and pursuant to Rule

 2B of the CM/ECF Administrative Procedures, to permit Amanda R. Clark Palmer to receive

 electronic filings in this case, and in support thereof states as follows:

        1.      Amanda R. Clark Palmer is not admitted to practice in the Southern District of

 Florida and is a member in good standing of the United States District Court for the Northern

 District of Georgia. Her Certificate of Good Standing for the Northern District of Georgia is

 attached as Exhibit A.
Case 9:19-mj-08320-WM Document 2 Entered on FLSD Docket 08/26/2019 Page 2 of 3



        2.      Movant, Richard Lubin, Esquire, of the law firm of Richard G. Lubin P.A., 707

 North Flagler Drive, West Palm Beach, FL 33401, Telephone (561) 655-2040, Facsimile (561)

 655-2182, Email: rich@lubinlaw, is a member in good standing of The Florida Bar and the United

 States District Court for the Southern District of Florida and is authorized to file through the

 Court’s electronic filing system. Movant consents to be designated as a member of the Bar of this

 Court with whom the Court and opposing counsel may readily communicate regarding the conduct

 of the case, upon whom filings shall be served, who shall be required to electronically file all

 documents and things that may be filed electronically, and who shall be responsible for filing

 documents in compliance with the CM/ECF Administrative Procedures. See Section 2B of the

 CM/ECF Administrative Procedures.

        3.      In accordance with the local rules of this Court, Amanda R. Clark Palmer, has made

 payment of this Court’s $75 admission fee. A certification in accordance with Rule 4(b) is attached

 hereto as Exhibit B.

        4.      Amanda R. Clark Palmer, by and through designated counsel and pursuant to

 Section 2B CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of

 Electronic Filings to Amanda R. Clark Palmer at email address: aclark@gsllaw.com.

        WHEREFORE, Richard Lubin, moves this Court to enter an Order for Amanda R. Clark

 Palmer to appear before this Court on behalf of Nick Saliba, CEO of LABSOLUTIONS, LLC.,

 and, for all purposes relating to the proceedings in the above-styled matter and directing the Clerk

 to provide notice of electronic filings to Amanda R. Clark Palmer.

        This 26th day of August, 2019.

                                                   RESPECTFULLY SUBMITTED,

                                                   /S/ Richard Lubin
                                                   Richard Lubin, Esq.
Case 9:19-mj-08320-WM Document 2 Entered on FLSD Docket 08/26/2019 Page 3 of 3



                                                   Florida Bar #: 182249
                                                   RICHARD G. LUBIN, P.A.
                                                   707 North Flagler Drive
                                                   West Palm Beach, FL 33401
                                                   Telephone: (561) 655-2040
                                                   Facsimile: (561) 655-2182
                                                   Email: rich@lubinlaw.com


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 26, 2019, I electronically filed the foregoing

 document with the Clerk of Court using CM/ECF and that the foregoing document is being served

 this day on all counsel of record or pro se parties, either via transmission of Notices of Electronic

 Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who

 are not authorized to receive electronically Notices of Electronic Filing.

                                                   RESPECTFULLY SUBMITTED,

                                                   /s/ Richard Lubin
                                                   RICHARD G. LUBIN
                                                   Florida Bar #: 182249
